IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11229
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VALDEZ LAMAR WILBURN, also known
as DERRICK LAMAR WILLIAMS,
                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:00-CR-9-ALL
                      --------------------
                         April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Valdez Lamar Wilburn appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2).   Wilburn filed a timely notice of appeal.   See

United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000); FED.

R. APP. P. 25(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

     Wilburn argues that Amendment 599, which amends the

Application Notes for U.S.S.G. § 2K2.4, resulted in a change to

the applicable sentencing guidelines, entitling him to a

modification of his sentence.   Amendment 599 is inapplicable to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11229
                                -2-

this case.   Wilburn’s guideline sentencing range was computed

under § 2K2.1, not § 2K2.4.   Therefore, his claims are without

merit.   The district court’s judgment is affirmed.

AFFIRMED.